Citation Nr: 9912017	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-09 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant's request for waiver of recovery of an 
overpayment of dependency and indemnity compensation (DIC) 
benefits in the amount of $50,660 was timely submitted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
May 1963; he died on March [redacted], 1981.

This matter arises from a September 1997 decision rendered by 
the Department of Veterans Affairs (VA) Committee on Waivers 
and Compromises (COWC) at the Chicago, Illinois, Regional 
Office (RO).  Therein, it was held that the appellant had not 
timely filed an application for waiver of recovery of an 
overpayment of DIC benefits.  


FINDINGS OF FACT

1.  The appellant was awarded DIC benefits as the unremarried 
widow of the deceased veteran, effective March 1, 1981.  

2.  By letter dated July 1, 1996, the appellant was requested 
to indicate whether she had remarried since the death of the 
veteran; she responded in the affirmative by indicating that 
she had remarried in 1991.  

3.  Based upon the information submitted by the appellant 
regarding her remarriage, the RO terminated her DIC benefits 
retroactively, effective January 1, 1991; an overpayment of 
$50,660 was created thereby.

4.  By letter dated November 25, 1996, the appellant was 
notified of the amount of the DIC overpayment created, and of 
her right to request waiver of its recovery within 180 days 
from the date of that notification. 

5.  The appellant's initial request for waiver of recovery of 
the overpayment of DIC benefits was received by VA on 
September 4, 1997.  


CONCLUSION OF LAW

The appellant's request for waiver of recovery of the 
overpayment of DIC benefits in the amount of $50,660 was not 
timely filed.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 
38 C.F.R. § 1.963(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An overpayment of DIC benefits in the amount of $50,660 
resulted from the appellant's failure to timely notify VA of 
her remarriage in 1991.  In conjunction with the creation of 
the overpayment, the appellant was notified by VA letter 
dated November 25, 1996, that she had 180 days within which 
to request waiver of the debt's recovery.  In this regard, a 
request for waiver of an indebtedness shall only be 
considered...if made within 180 days following the date of 
notice of indebtedness, if such notice was issued on or after 
April 1, 1983.  38 C.F.R. § 1.963(b)(2) (emphasis added).  
Despite notice of this, the appellant did not request waiver 
of recovery of the overpayment until September 4, 1997.  

The appellant contends that a letter submitted by her on 
August 23, 1996, should be construed as a request for waiver 
of recovery of the overpayment at issue.  In addition, she 
contends that telephone communications that purportedly took 
place between her attorney and VA within six months following 
notification of the overpayment at issue should be construed 
as an informal claim that later was formalized.  See 
38 C.F.R. § 3.155 (1998).  Finally, she contends that 
collection of the indebtedness would subject her to undue 
economic hardship, and, therefore, would violate the 
principles of equity and good conscience.  

As previously indicated, the appellant was notified of the 
instant indebtedness and of her right to request waiver of 
its recovery by letter dated October 25, 1996.  Thus, the 
contention that she set forth at her personal hearing to the 
effect that her August 1996 correspondence should have been 
construed as an informal claim for waiver is without merit; 
such a request could not be submitted prior to the creation 
of the overpayment at issue.  Additionally, the appellant's 
contention that the attorney that was then acting as her 
representative telephonically communicated the appellant's 
intent to apply for waiver of recovery of the overpayment at 
issue within 180 days of its creation also is without merit.  
The record indicates no record of any such conversations.  
Instead, a letter from her previous representative dated 
September 4, 1997, specifically indicates that it is intended 
alternatively as a request for a waiver of the "alleged 
overpayment."  The implication is that until that time, only 
the propriety of the overpayment had been challenged.  

Because the appellant did not submit an application for 
waiver of recovery of the overpayment at issue within the 
applicable 180-day time frame despite being notified to do so 
when VA informed her of the amount of the overpayment at 
issue, the Board finds no reasonable basis to conclude that 
the appellant's request for waiver regarding the indebtedness 
at issue was timely received.  Absent a timely request, the 
Board is precluded from considering this matter further.  

Parenthetically, because the Board is without jurisdiction to 
consider the merits of the appellant's waiver request (see 
38 U.S.C.A. § 7104 (West 1991)), the appellant's contentions 
regarding the applicability of the principles of equity and 
good conscience play no role in the Board's decision.


ORDER

The appellant's request for waiver of recovery of an 
overpayment of DIC benefits not having been timely received, 
the appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




 

